United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.S., Appellant
and
U.S. POSTAL SERVICE, AIR MAIL CENTER,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1873
Issued: May 4, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 9, 2006 appellant filed a timely appeal of the June 29, 2006 merit decision of
the Office of Workers’ Compensation Programs, which denied waiver of recovery of an
overpayment. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over
the merits of the claim.
ISSUE
The issue is whether the Office properly denied waiver of recovery of the $1,502.49
overpayment appellant received.
FACTUAL HISTORY
This case was previously before the Board.1 In a decision dated March 16, 2005, the
Board affirmed the Office’s November 3, 2003 finding that appellant received a $1,502.49

1

Docket No. 04-839 (issued March 16, 2005).

overpayment of benefits for the period March 10 to April 19, 2003.2 However, the Board
disagreed that appellant was at fault in creating the overpayment. Accordingly, the Board
reversed the Office’s finding of fault and remanded the case for consideration of whether
appellant was entitled to waiver of recovery of the overpayment. The Board also set aside the
Office’s decision to recover the overpayment by deducting $150.00 every 28 days from
appellant’s ongoing compensation payments.
On remand, the Office asked appellant to submit an overpayment recovery questionnaire
detailing her current monthly expenses and income. Appellant had previously submitted an
October 20, 2003 questionnaire that listed available cash and savings of $66.04 and liabilities
totaling $19,523.05. At that time, she had three dependents and monthly expenditures of
$2,760.00.3 Appellant’s reported monthly income was $2,769.58. In a July 6, 2005
overpayment recovery questionnaire, she identified her daughters, ages 12 and 22, as dependents.
Appellant reported a monthly income of $2,530.98 and monthly expenses of $2,530.00. Her
itemized monthly expenses included $800.00 for rent, $580.00 for food, $100.00 for clothing,
$500.00 for utilities and other expenses of $550.00. She listed her total assets at $53.00.
The Office sought clarification regarding appellant’s “other expenses” totaling $550.00
and her claimed utilities of $500.00 per month. Appellant later submitted monthly billing
statements for cable service ($102.61), gas and electric ($85.54), cellular telephone service
($239.87) and automobile insurance ($171.66).4 In a September 7, 2005 letter, she provided the
following additional itemized expenses: fuel -- $200.00; miscellaneous household expenses -$150.00 (household cleaning materials); automobile expenses -- $70.00 (minor maintenance);
and personal necessities -- $150.00 (toiletries). Appellant’s adjusted monthly income totaled
$2,741.89 and her claimed monthly expenses were $2,649.68, which represented a monthly cash
surplus of $92.21.5
In a decision dated September 23, 2005, the Office denied waiver of recovery of the
overpayment. Appellant’s monthly expenses for cable and cellular telephone services were
found to be excessive.6 The Office allowed only $50.00 for each. By disallowing certain
expenses, appellant’s monthly income exceeded her expenses by more than $300.00.

2

The overpayment arose when appellant returned to work part time on March 10, 2003 and the Office continued
to pay her for eight hours of wage-loss compensation per day through April 19, 2003.
3

Appellant’s itemized monthly expenditures included $1,100.00 for rent, $400.00 for food, $250.00 for utilities
and $80.00 for other miscellaneous expenses. She also paid $930.00 a month toward her accumulated debt of
$19,523.05.
4

Appellant submitted billing statements covering at least two months and in some instances three months. The
above-noted figures represent the average monthly cost based on the billing statements provided.
5

The Office adjusted appellant’s 28-day compensation payment of $2,530.98 to reflect what she would receive
on a monthly basis ($2,530.98 x 13 weeks ÷ 12 months = $2,741.89).
6

Appellant claimed that her monthly expense for the two services was $367.00; however, the billing statements
reflect an average monthly billing of only $342.48.

2

Appellant requested reconsideration on April 3, 2006.7 She filed for bankruptcy
protection on January 4, 2006 and provided the Office with a copy of the Bankruptcy Court
notice of filing. The notice included a list of creditors to whom appellant owed a total of
$18,597.34. She also submitted invoices from October and November 2005 for her daughter’s
college tuition.8 Appellant had agreed to pay $2,000.00 in tuition in monthly installments of
$250.00. According to the November 5, 2005 billing statement, appellant had an outstanding
balance of $1,250.00 and she had already paid $750.00.
By decision dated June 29, 2006, the Office denied modification of the September 23,
2005 decision denying waiver of recovery.
LEGAL PRECEDENT
An individual who is without fault in creating or accepting an overpayment is nonetheless
subject to recovery of the overpayment unless adjustment or recovery would defeat the purpose
of the Federal Employees’ Compensation Act or would be against equity and good conscience.9
Recovery of an overpayment will defeat the purpose of the Act if such recovery would cause
hardship to a currently or formerly entitled beneficiary because the beneficiary from whom the
Office seeks recovery needs substantially all of his or her current income, including
compensation benefits, to meet current ordinary and necessary living expenses and the
beneficiary’s assets do not exceed a specified amount as determined by the Office.10
Additionally, recovery of an overpayment is considered to be against equity and good conscience
when any individual who received an overpayment would experience severe financial hardship
in attempting to repay the debt or when any individual, in reliance on such payment or on notice
that such payments would be made, gives up a valuable right or changes his or her position for
the worse.11
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by the Office. This information is needed to
determine whether or not recovery of an overpayment would defeat the purpose of the Act or be

7

Appellant initially filed an appeal with the Board. However, she later withdrew her appeal in order to pursue
reconsideration before the Office. The Board issued a March 21, 2006 order dismissing the appeal (Docket No. 06506).
8

Appellant indicated that she had paid tuition for her daughter, Jacqueline Chavez, to attend Notre Dame de
Namur University in Belmont, CA.
9

5 U.S.C. § 8129(b) (2000); 20 C.F.R. §§ 10.433, 10.434, 10.436, 10.437 (2006).

10

20 C.F.R. § 10.436(a), (b). For an individual with no eligible dependents the asset base is $4,800.00. The base
increases to $8,000.00 for an individual with a spouse or one dependent, plus $960.00 for each additional dependent.
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6a(1)(b) (October 2004).
11

20 C.F.R. § 10.437(a)(b).

3

against equity and good conscience.
repayment schedule, if necessary.12

This information will also be used to determine the
ANALYSIS

Appellant takes issue with the Office’s decision to substantially reduce her documented
cable and telephone expenses. She also challenges the Office’s decision to disallow her $250.00
monthly college tuition expense for her daughter. An individual is deemed to need substantially
all her income to meet current ordinary and necessary living expenses if monthly income does
not exceed monthly expenses by more than $50.00.13 If fully credited, appellant’s disallowed
monthly expenses would eliminate the income surplus found by the Office.
An individual’s ordinary and necessary living expenses include fixed living expenses,
such as food and clothing, furniture, household and personal hygiene supplies, rent, mortgage
payments, utilities, maintenance, insurance (automobile, life and health), taxes, automobile
expenses and commuting expenses.14 Additional allowable expenses include nonreimbursed
medical and hospitalization expenses, church and charitable contributions made on a regular
basis and miscellaneous expenses, such as newspapers and haircuts, not to exceed $50.00 per
month.15 An individual may also claim expenses for the support of others for whom the
individual is responsible, such as dependent child daycare, child support or alimony.16
A finding that a type of expense is ordinary and necessary does not mean that the amount
is ordinary and necessary.17 The burden is on the claimant to show that the expenses are
reasonable and needed for a legitimate purpose.18 If the Office determines that the amount of a
particular expense is not ordinary and necessary, the Office must state in writing the reason for
the finding.19 Furthermore, the finding must be supported by rationale, which may include
reference to recognized research data that would show that the claimant’s expenses exceed the
average or range of expenses for the general population relevant to the claimant’s
circumstances.20

12

Id. at § 10.438(a).

13

Desiderio Martinez, 55 ECAB 245, 250 (2004).

14

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6a(3) (May 2004).
15

Id.

16

Id.

17

Id.

18

Id.

19

Id.

20

Id.

4

Appellant’s monthly bill for Comcast cable service averaged $102.61, but the Office
allowed only $50.00. The Office explained: “Basic cable varies in the Bay Area and is more
expensive in San Francisco in comparison to outlying areas. [Appellant] lives in South San
Francisco; therefore, a monthly cable bill of $50.00 would be considered very reasonable.”
Although the Office’s rationale is ostensibly reasonable, the record is devoid of evidence
indicating the prevailing rates for Comcast cable service in the San Francisco metropolitan area.
On reconsideration, appellant stated that her monthly Comcast bill included Internet service,
which was necessary for her daughters’ education.21 The June 29, 2006 decision denying
modification indicated that ordinary and necessary expenses may include “miscellaneous
expenses,” such as “[I]nternet access,” not to exceed $50.00 per month.
The Board finds that the Office erroneously disallowed a portion of appellant’s monthly
payment to Comcast. First, the Office did not provide any support for its finding that a monthly
cable bill of $50.00 would be considered reasonable for the South San Francisco area where
appellant resided. Other than the bills appellant submitted, the record is devoid of evidence
regarding prevailing cable service rates in the San Francisco Bay area. The claims examiner’s
personal knowledge is not an adequate substitute. Second, the June 29, 2006 decision indicated
that a miscellaneous expense of up to $50.00 for Internet access was considered an ordinary and
necessary expense. Given the Office’s stated position, appellant’s monthly expense associated
with providing Internet access for her daughters’ education may be allowed.
The Office also failed to substantiate its reason for disallowing approximately 80 percent
of appellant’s monthly cellular telephone expense. The record indicates that appellant’s average
monthly cellular telephone bill from T-Mobile was $239.87. She explained that her cellular bill
covered two cellular telephones that she and her daughters shared. Appellant further indicated
that she did not have a land line at her residence and thus, the two cellular telephones were her
family’s primary means of communicating. The Office disallowed all but $50.00 of appellant’s
documented monthly cellular service fees. The initial claims examiner explained as follows:
“Cell[ular] [tele]phones can be less expensive than standard [tele]phones,
especially with the appropriate [tele]phone plan. Even so, a [tele]phone bill
averaging over $200.00 would be considered excessive by this Office. An
allowable $50.00 per month for a cell[ular] [tele]phone would be considered more
of a basic cost and moreover, very possible with the appropriate [tele]phone
plan.”
Once again, the Office failed to explain its finding that a $50.00 per month cellular
telephone bill was more appropriate under the circumstances. The Office did not provide any
documentation on comparative plans and costs. The rationale provided amounts to no more than
an opinion on what is excessive. The Office must base its findings on available facts and not
merely conjecture. The necessity of appropriately documented rationale is clearly set forth in the
Office’s procedure manual.22

21

The Comcast billing information appellant submitted does not include an itemization of services provided.

22

See supra note 14.

5

The last item in dispute is appellant’s monthly tuition payments on behalf of her eldest
daughter, Jacqueline Chavez. The record indicates that appellant was responsible for paying
$2,000.00 of her daughter’s college tuition. She entered an installment agreement whereby she
would remit $250.00 per month. As of November 5, 2005, appellant had paid $750.00 and she
had an outstanding balance of $1,250.00. However, the information regarding her monthly
tuition payments was not made available to the Office when it initially denied waiver of recovery
on September 23, 2005.
In disallowing the expense on reconsideration, the Office stated that “[appellant]
indicated that paying for her daughter’s tuition was necessary, but [she] did not provide an entire
record of such tuition at the time of the [September 23, 2005] decision and why such cost was a
necessary expense.” It appears that appellant is being penalized in part for not having provided
the tuition payment information sooner. If this is the case, such an approach would be clearly
inconsistent with the regulations defining the parameters for obtaining merit review.23
Reconsideration is premised in part on presenting relevant and pertinent new evidence not
previously considered by the Office.24 There is no requirement that the “new” evidence must
have previously been unavailable. Moreover, section 10.438, which describes the overpayment
recipient’s responsibility to submit financial information, does not preclude further consideration
of wavier based on subsequently submitted evidence.25
As to the nature of the expense, the procedure manual is not particularly instructive on
the question of whether a parent’s agreement to defray a portion of a dependent’s college
educational expenses is to be considered ordinary and necessary. Certain expenses such as
dependent child daycare, child support or alimony are specifically identified, but college tuition
is not mentioned.26 Despite this silence, it is counterintuitive to allow for augmented
compensation for a dependent college student under the Act, but then disallow tuition expenses
for lack of evidence that such payments are necessary.27 The Office’s explanation for
disallowing appellant’s documented $250.00 monthly tuition expense is neither rational nor
clearly supported by law.
Fully restoring appellant’s previously disallowed cellular telephone ($239.87) and
cable/Internet expenses ($102.61) and allowing her monthly educational expense ($250.00),
appellant’s current ordinary and necessary monthly expenses would total $2,899.68. When
compared to her adjusted monthly income of $2,741.89, appellant would have a monthly deficit
of $157.79. On her July 6, 2005 overpayment questionnaire, appellant reported assets of $53.00
and her January 4, 2006 notice of bankruptcy filing identified $18,597.34 in unpaid debts.

23

See 20 C.F.R. § 10.606(b)(2).

24

Id.

25

20 C.F.R. § 10.438(b).

26

See supra note 14.

27

See 20 C.F.R. § 10.405(a).

6

Based on the evidence of record, appellant would meet both prongs of the test for
determining whether recovery of the overpayment would defeat the purpose of the Act. She
would require substantially all of her current income, including compensation benefits, to meet
current ordinary and necessary living expenses, and her assets do not exceed the applicable
resource base of at least $8,000.00.28
CONCLUSION
The case is not in posture for decision. On remand the Office shall evaluate appellant’s
claimed expenses and provide proper reasoning for any reductions or disallowances.
ORDER
IT IS HEREBY ORDERED THAT the June 29, 2006 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision.
Issued: May 4, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

28

Id. at § 10.436(a), (b); see Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment
Actions, Chapter 6.200.6a(1)(b) (October 2004).

7

